Supreme Court of Florida
                            ____________

                           No. SC20-806
                            ____________

                       THE FLORIDA BAR,
                         Complainant,

                                vs.

                         SCOT STREMS,
                          Respondent.

                            ____________

                           No. SC20-842
                            ____________

                       THE FLORIDA BAR,
                         Complainant,

                                vs.

                         SCOT STREMS,
                          Respondent.

                        December 22, 2022

PER CURIAM.

     In these consolidated cases, we have for review two referee

reports recommending that Respondent, Scot Strems, be found

guilty of professional misconduct and suspended for two years for
the gross mismanagement of his law firm (Case No. SC20-806) and

receive a public reprimand for failing to communicate with a client

(Case No. SC20-842).1

     As discussed below, we approve the referee’s findings of fact in

both cases, with one exception. We also approve in part and

disapprove in part the referee’s recommendations as to guilt and

findings in mitigation and aggravation in both cases. Last, we

disapprove the referee’s recommendations as to discipline; instead,

we disbar Strems based on his cumulative misconduct.

                         I.   BACKGROUND

                          Case No. SC20-806

     Strems was the sole partner and owner of the Strems Law

Firm, P.A. (SLF), and the firm’s caseload grew significantly from its

inception. By 2016, the firm had only three litigation attorneys,

with each managing approximately 700 cases. SLF’s inadequate

staffing and lack of sufficient office procedures resulted in client

neglect, case dismissals, frustrated judges, and costly sanctions on

a near weekly basis.



     1. We have jurisdiction. See art. V, § 15, Fla. Const.

                                 -2-
     To deal with these growing pains, Strems hired a litigation

managing attorney, Christopher Aguirre. Aguirre drafted policies

and procedures to improve SLF’s efficiency, and he kept Strems up

to date on firm metrics, such as deadlines for discovery, proposals

for settlement, and deposition requests. But, despite Aguirre’s best

efforts, SLF continued to neglect client matters and accrue court

sanctions that ranged from $5,000 to $15,000 weekly.

     Indeed, between 2016 and 2018, and because of SLF

attorneys’ willful violation of court deadlines and procedural rules,

many SLF clients had their cases dismissed pursuant to Kozel v.

Ostendorf, 629 So. 2d 817 (Fla. 1993), which established a set of

factors a trial court must consider in determining whether dismissal

with prejudice is warranted where an attorney has failed to adhere

to filing deadlines and other procedural requirements.

     In one client’s case, an SLF attorney, Orlando Romero, failed

to discuss a counteroffer with the client, Carlton McEkron, prior to

making the offer at mediation. Further, in another case, when an

SLF attorney failed to appear at a summary judgment hearing, the

judge called SLF to speak with the attorney but was placed on hold

for more than fifteen minutes before the judge ultimately hung up
                                 -3-
and proceeded with the hearing without an SLF attorney.

Moreover, two judges submitted affidavits describing their

colleagues’ frequent meetings about SLF’s failure to comply with

court orders and rules of procedure.

     Strems knew from the Kozel dismissals and weekly sanctions

that there were issues with the management of his firm, but he took

insufficient action to rectify the situation. Rather than focus on his

then-current clients and reduce the caseload SLF attorneys were

expected to manage, SLF continued to accept 20 to 50 new cases

per week, and Strems questioned slowdowns in accepting new

cases.

     Further, SLF or its clients were sanctioned under section

57.105, Florida Statutes, in some instances where SLF filed cases

with unsupported claims. For example, in Mora v. United Property

& Casualty Insurance Co., No. 2017-010198-CA-01, order at 5 (Fla.

11th Cir. Ct. Aug. 25, 2020), in what was referred to as “a textbook

example of the appropriateness of [section] 57.105, [Florida

Statutes], to punish and discourage the unfettered pursuit of

frivolous lawsuits,” the court granted a motion for sanctions against

plaintiffs and SLF, stating that they knew or should have known
                                 -4-
that the plaintiff’s claim was “so devoid of merit on the face of the

record that there was little to no prospect that it would succeed.”

And in Mojica v. United Property & Casualty Insurance Co., No.

CACE 16-011382, order at 6-7 (Fla. 17th Cir. Ct. June 22, 2020),

the court sanctioned Mojica after finding his deposition testimony,

sworn answers to interrogatories, and responses to requests for

admissions regarding repairs made to the property to be untruthful.

Although the court found SLF negligent for failing to verify its

client’s testimony and allegations, it did not find that SLF’s conduct

rose to the level necessary for the court to impose sanctions.

     On top of mismanaging his firm, Strems also submitted false

or misleading affidavits in two cases where he had attempted to

negotiate settlements. Specifically, Strems attached to an affidavit

a purported email chain between himself and opposing counsel, but

he failed to include seven emails from opposing counsel that

directly conflicted with statements in his affidavit.

     Based on these facts, the referee recommends that Strems be

found guilty of violating the following provisions of the Rules

Regulating The Florida Bar (Bar Rules): 4-1.4(a) (Communication –

Informing Client of Status of Representation); 4-3.1 (Meritorious
                                  -5-
Claims and Contentions); 4-3.2 (Expediting Litigation); 4-3.3(a)

(Candor Toward the Tribunal – False Evidence; Duty to Disclose); 4-

3.3(b) (Candor Toward the Tribunal – Criminal or Fraudulent

Conduct); 4-3.4(a) (Fairness to Opposing Party and Counsel (lawyer

must not unlawfully obstruct another party’s access to evidence));

4-5.1(a) (Responsibilities of Partners, Managers, and Supervisory

Lawyers – Duties Concerning Adherence to Rules of Professional

Conduct); 4-5.1(b) (Responsibilities of Partners, Managers, and

Supervisory Lawyers – Supervisory Lawyer’s Duties); 4-5.1(c)

(Responsibilities of Partners, Managers, and Supervisory Lawyers –

Responsibility for Rules Violations); 4-8.4(c) (Misconduct (lawyer

shall not engage in conduct involving dishonesty, fraud, deceit, or

misrepresentation)); and 4-8.4(d) (Misconduct (lawyer shall not

engage in conduct in connection with the practice of law that is

prejudicial to the administration of justice)).

     Further, the referee found the following four aggravating

factors: (1) a pattern of misconduct; (2) multiple offenses; (3)

submission of false evidence, false statements, or other deceptive

practices during the disciplinary process; and (4) substantial

experience in the practice of law. Additionally, the referee found six
                                  -6-
mitigating factors: (1) absence of a prior disciplinary record; (2)

absence of a dishonest or selfish motive; (3) timely good faith effort

to make restitution or to rectify the consequences of the

misconduct; (4) character or reputation; (5) interim rehabilitation;

and (6) remorse. As a sanction, the referee recommends that

Strems be suspended for two years, followed by one year of

probation with special conditions, that Strems successfully

complete the Bar’s Ethics and Professionalism School, and that

Strems pay the Bar’s costs.

     Strems seeks review of the referee’s findings of fact;

recommendations as to guilt, except as to rules 4-5.1(a) and 4-

5.1(b); findings regarding aggravating and mitigating factors; and

recommended sanction. The Bar also seeks review of the referee’s

recommended sanction and urges this Court to permanently disbar

Strems.

                         Case No. SC20-842

     SLF represented 84-year-old client Margaret Nowak in a claim

against her insurer for damages sustained from a hurricane. She

executed a contingency fee agreement that included the following

provision:
                                 -7-
     2. Attorney’s Fees: Litigation: Client hereby authorizes
     Attorney to file suit against Client’s insurance carrier or
     other responsible party should they deny, reject, or
     under-pay Client’s claim. If the payment of attorney’s
     fees is required to be determined by the Court, or if
     settlement is achieved via negotiations with the
     responsible party, attorney shall be entitled to receive all
     of such attorney’s fees, including any and all contingency
     risk factor multipliers awarded by the Court. If a
     settlement includes an amount for attorney’s fees,
     attorney shall be entitled to receive all of its expended
     and/or negotiated fees. In all cases whether there is a
     recovery of court-awarded fees or not, by contract or
     statute, the fee shall be thirty percent (30%) or the
     awarded amount, whichever is greater. Pursuant to
     627.428, Florida Statute, the Insurance Company is
     responsible to pay for the Client’s attorney’s fees when
     and if, the Client prevails against the Insurance
     Company. NO RECOVERY, NO FEE.

     Nowak initially informed SLF that she was willing to accept

$30,000 as her prelitigation bottom line, with Nowak receiving

$22,500 and SLF receiving $7,500 in attorney’s fees under the

contingency fee agreement (which entitled the attorney to 25% of a

prelitigation recovery). However, SLF attorney Carlos Camejo was

unable to obtain an acceptable settlement offer from the insurer in

prelitigation, and Nowak authorized SLF to file suit.

     After suit was filed, the insurer offered to settle the case for

$30,000. When informed of this offer, Nowak stated that she would

have accepted this offer if she would receive $22,500 and SLF
                                 -8-
would receive $7,500 in attorney’s fees, but SLF’s attorney’s fees

under the fee agreement would have prevented Nowak from

receiving $22,500, since suit had been filed. Thus, Camejo and

Nowak agreed that Camejo would try to obtain a higher settlement

offer.

         At this point, Strems took over the settlement negotiations.

Strems failed to follow up and see if Nowak would still accept

$22,500 as her bottom line. However, the file that Strems reviewed

before commencing negotiations indicated that Nowak sought a

higher recovery than her prelitigation bottom line, as evidenced by

Nowak’s emails with Camejo stating she had since had to replace

an expensive tarp on the roof several times, and a mold issue arose

due to the insurer’s delay in settling the case. But Strems agreed to

settle the case with the insurer’s counsel, Matthew Feldman, for

$45,000, without Nowak’s knowledge or consent. Feldman then

emailed Strems to confirm that they “reached a global settlement

agreement” and requested that SLF provide him with the settlement

check breakdown. Strems emailed Feldman with directions to pay

$22,500 to Nowak and $22,500 to SLF. Additionally, Strems wrote

an internal memorandum stating that he relied on Nowak’s
                                    -9-
settlement authority of $22,500 given to Camejo, and he then

negotiated $22,500 for SLF’s statutory attorney’s fees and costs.

     The referee found that Strems failed to communicate this

settlement offer to Nowak, who learned of it only when SLF sent the

settlement documents two months later. Nowak objected to SLF

receiving half the insurer’s settlement offer in attorney’s fees,

believing SLF was entitled to receive no more than 30% in attorney’s

fees pursuant to their fee agreement, and being mistaken as to the

applicability of the fee-shifting statute incorporated into the

agreement. Nowak emailed SLF requesting an explanation of the

settlement breakdown and informed SLF that she would not be

signing the documents.

     Relying on expert testimony, the referee did not find the

contingency fee agreement to be illegal or prohibited, nor did she

find SLF’s fees to be unreasonable or clearly excessive. Thus, the

referee recommends that Strems be found not guilty of violating

rules 4-1.2 (Objectives and Scope of Representation), 4-1.5 (Fees

and Costs for Legal Services), and 4-1.7 (Conflict of Interest;

Current Clients). However, the referee recommends that Strems be



                                 - 10 -
found guilty of violating rule 4-1.4 (Communication) based on his

failure to communicate the settlement offer to Nowak.

     In recommending discipline, the referee found three

aggravating factors: (1) prior disciplinary offenses, (2) vulnerability

of victim, and (3) substantial experience in the practice of law. As

to mitigation, the referee found the following: (1) absence of a

dishonest or selfish motive, (2) timely good faith effort to make

restitution or to rectify the consequences of the misconduct, and (3)

character or reputation. As a sanction, the referee recommends

that Strems receive a public reprimand and pay the Bar’s costs.

     The Bar seeks review of the report of referee, challenging the

referee’s recommendations of no guilt as to rules 4-1.2, 4-1.5, and

4-1.7, findings as to aggravating and mitigating factors, and the

recommended sanction. The Bar asks this Court to consider

Strems’ cumulative misconduct and permanently disbar him.

                           II.   ANALYSIS

A.   Findings of Fact and Recommendations as to Guilt

     To the extent a party challenges the referee’s findings of fact,

the Court’s review of such matters is limited, and if a referee’s

findings of fact are supported by competent, substantial evidence in
                                 - 11 -
the record, this Court will not reweigh the evidence and substitute

its judgment for that of the referee. See Fla. Bar v. Alters, 260 So.

3d 72, 79 (Fla. 2018) (citing Fla. Bar v. Frederick, 756 So. 2d 79, 86

(Fla. 2000)). To the extent a party challenges the referee’s

recommendations as to guilt, the Court has repeatedly stated that

the referee’s factual findings must be sufficient under the applicable

rules to support the recommendations as to guilt. See Fla. Bar v.

Patterson, 257 So. 3d 56, 61 (Fla. 2018) (citing Fla. Bar v. Shoureas,

913 So. 2d 554, 557-58 (Fla. 2005)). Ultimately, the party

challenging the referee’s findings of fact and conclusions as to guilt

has the burden to demonstrate that there is no evidence in the

record to support those findings or that the record evidence clearly

contradicts the conclusions. Fla. Bar v. Germain, 957 So. 2d 613,

620 (Fla. 2007).

                         Case No. SC20-806

     We first address Strems’ challenge to the referee’s findings of

fact and recommendation that he be found guilty of violating Bar

Rule 4-5.1(c) (Responsibilities of Partners, Managers, and

Supervisory Lawyers – Responsibility for Rules Violations). Under

rule 4-5.1(c), a lawyer is responsible for another lawyer’s violation of
                                 - 12 -
the Bar Rules if the lawyer “orders the specific conduct or, with

knowledge thereof, ratifies the conduct involved” or “is a partner or

has comparable managerial authority in the law firm in which the

other lawyer practices or has direct supervisory authority over the

other lawyer, and knows of the conduct at a time when its

consequences can be avoided or mitigated but fails to take

reasonable remedial action.”

     Strems failed to responsibly manage SLF and hire enough

attorneys to handle the mounting case load. Additionally, he failed

to ensure that SLF lawyers complied with rules regarding

reasonable diligence and promptness, which led to multiple Kozel

dismissals. Strems’ failure to take reasonable remedial action,

given the substantially growing firm, was, in essence, ratification of

his associates’ actions. His attempts to resolve the case and office

management issues were ineffective, and he continued to take on

new cases rather than focus on the problems consistently plaguing

SLF. Further, when the sanction orders were brought to Strems’

attention, he admonished and spoke with the attorneys involved,

but the sanctions did not stop. We reject Strems’ argument that he

should not be held vicariously responsible for his associates’
                                - 13 -
unproven violations because under rule 4-5.1(c), as the sole partner

at SLF, Strems is responsible for what would constitute misconduct

by other SLF attorneys, whether it be due to Strems’ deficient firm

structure or SLF’s general practices. Therefore, the referee’s

findings of fact are supported by competent, substantial evidence

and are sufficient to support the recommendation as to guilt, and

we find Strems guilty of violating Bar Rule 4-5.1(c).

     Next, under Bar Rule 4-3.2 (Expediting Litigation), a lawyer

shall make reasonable efforts to expedite litigation consistent with

the interests of the client, and under Bar Rule 4-8.4(d)

(Misconduct), a lawyer shall not engage in conduct in connection

with the practice of law that is prejudicial to the administration of

justice. Strems failed to have measures in place to prevent the

eight Kozel dismissals, as well as the weekly sanction orders.

Strems was aware that there was not enough staff at SLF to handle

the volume of cases for more than two years, yet he failed to rectify

the problem. Further, the record demonstrates that SLF had a

larger pattern of consistently failing to adhere to deadlines and

disregarding court orders. In several of the Kozel cases, for

example, SLF failed to comply with numerous court orders and
                                - 14 -
violated multiple Florida Rules of Civil Procedure, and defendants

had to file motions to compel due to SLF’s late or insufficient

discovery responses. Additionally, the affidavits of two trial court

judges referred to SLF’s “blatant obstruction of justice in virtually

every case where he and his firm enter an appearance.” In the

judges’ experience, SLF “engages in dilatory tactics in virtually every

case” by “refus[ing] to participate in discovery, fail[ing] to attend

properly notice [sic] hearings, violat[ing] court orders resulting in

additional litigation and hearing time before the Court.” Therefore,

the referee’s findings are supported by competent, substantial

evidence and are sufficient to support the recommendations as to

guilt. We find Strems guilty of violating both Bar Rules 4-3.2 and

4-8.4(d).

     We now turn to Bar Rule 4-3.1(Meritorious Claims and

Contentions), which provides that a lawyer shall not bring or defend

a proceeding unless there is a basis in law and fact for doing so that

is not frivolous. The referee found that SLF brought a frivolous case

in Mora, as evidenced by the sanction order stating that plaintiffs

and their counsel knew or should have known that plaintiffs’ claim

lacked merit. As an initial matter, we reject Strems’ argument that
                                 - 15 -
consideration of Mora violates his due process rights because it was

not referenced in the Bar’s petition and was added as an exhibit

shortly before trial, because the conduct was “clearly within the

scope of the Bar’s accusations,” and Strems was aware of “the

nature and extent of the charges pending against [him].” Fla. Bar v.

Nowacki, 697 So. 2d 828, 832 (Fla. 1997); see also Fla. Bar v.

Fredericks, 731 So. 2d 1249 (Fla. 1999). Also, we reject his

argument that Mora should not have been considered by the referee

because it was on appeal, because referees in Bar disciplinary

proceedings are “authorized to consider any evidence . . . that they

deem relevant in resolving the factual question.” Fla. Bar v. Rood,

620 So. 2d 1252, 1255 (Fla. 1993). Further, because SLF

voluntarily dismissed its appeal, and the sanction order was not

considered by the district court, much less reversed, Strems has

not demonstrated how consideration of the case has harmed him.

     With respect to Strems’ claim that he was not involved in

Mora, the record demonstrates that Strems was responsible for all

settlement negotiations; thus, he presumably was involved in the

case prior to suit being filed, and as sole partner of SLF, Strems

was aware of all cases in the litigation stage. Moreover, after the
                                - 16 -
defendant in Mora served the section 57.105 motion for sanctions

on SLF, which was brought to Strems’ attention, SLF failed to

dismiss the case during the safe harbor period. Accordingly, the

referee’s findings are supported by competent, substantial evidence

and are sufficient to support the recommendation as to guilt. We

find Strems guilty of violating Bar Rule 4-3.1.

     Strems next challenges the findings of fact and

recommendation that he be found guilty of violating Bar Rule 4-

3.4(a) (Fairness to Opposing Party and Counsel), which provides in

part that a lawyer must not unlawfully obstruct another party’s

access to evidence. The referee, relying on the orders in Mora and

Mojica, found that Strems failed to provide information to opposing

counsel regarding the plaintiffs’ misrepresentations. As discussed

above, we are unpersuaded by Strems’ assertions that

consideration of the cases violates his due process rights and that

the referee did not find that he was involved in or had knowledge of

the cases. Accordingly, the referee’s findings are supported by

competent, substantial evidence and sufficient to support her

recommendation as to guilt, and we find Strems guilty of violating

Bar Rule 4-3.4(a).
                                - 17 -
     Furthermore, Bar Rule 4-3.3(a) (Candor Toward the Tribunal –

False Evidence; Duty to Disclose) provides that a lawyer shall not

knowingly make a false statement of fact or law to a tribunal.

Additionally, Bar Rule 4-8.4(c) (Misconduct) provides that a lawyer

shall not engage in conduct involving dishonesty, fraud, deceit, or

misrepresentation. The referee found that Strems submitted false

or misleading affidavits in two circuit court cases based on

transcripts and orders from those cases. Contrary to Strems’ claim

that the referee cannot rely on judges’ statements that are not

incorporated into final orders, referees are authorized to consider

any evidence they deem relevant to resolving factual questions. See

Rood, 620 So. 2d at 1255. And the trial court, in one of the cases,

acknowledged the doctored affidavit and Strems’ removal of multiple

emails from the email chain in its order granting the defendant’s

motion for summary judgment as well as in a separate order

directing the defendant to report Strems to the Bar. Thus, because

the referee’s findings of fact are supported by competent,

substantial evidence and are sufficient to support the

recommendations as to guilt, we find Strems guilty of violating Bar

Rules 4-3.3(a) and 4-8.4(c).
                                - 18 -
     Additionally, Strems challenges the referee’s findings and

recommendation that he be found guilty of violating Bar Rule 4-

3.3(b) (Candor Toward the Tribunal – Criminal or Fraudulent

Conduct), which provides that a lawyer who represents a client and

who knows that a person intends to engage in criminal or

fraudulent conduct related to the proceeding shall take reasonable

remedial measures. The referee found that SLF knew that the client

in Mora engaged or intended to engage in fraudulent conduct.

Although Strems asserts he had no knowledge of the case, “[a]

person’s knowledge may be inferred from circumstances.” R.

Regulating Fla. Bar ch. 4 pmbl. Among other things, the trial judge

in Mora found that SLF: (1) “knew that the property had preexisting

and ongoing damage to the same area of the property claimed in

this lawsuit”; (2) “represented Plaintiffs in a prior action and had

documents in their possession at least two years before the reported

date of loss” that depicted preexisting damage at the property; and

(3) “concealed these documents or failed to make any reasonable

inquiry of their own.” Mora v. United Prop. & Cas. Ins. Co., order at

4-5. Further, SLF had multiple opportunities to dismiss the case

but refused despite the plaintiffs having admitted there was
                                 - 19 -
preexisting damage. The motion for sanctions was presumably

brought to Strems’ attention, yet he failed to take corrective

measures, such as directing his subordinates to dismiss the case,

and SLF continued to argue before the trial judge that the damage

was covered under the policy. Thus, the referee’s findings that

Strems failed to take remedial measures when his client made a

fraudulent claim are supported by competent, substantial evidence

and are sufficient to support the recommendation that he be found

guilty of violating Bar Rule 4-3.3(b).

     Next, Bar Rule 4-1.4(a) (Communication – Informing Client of

Status of Representation) provides in relevant part that a lawyer

shall reasonably consult with the client about how the client’s

objectives will be accomplished. The referee found Strems guilty

based on the case of Carlton McEkron, where SLF attorney Romero

failed to discuss a settlement counteroffer with the client. However,

we disapprove the referee’s recommendation that Strems be found

guilty of Bar Rule 4-1.4(a).

     Assuming that Romero’s conduct constitutes a violation of the

rule, under Bar Rule 4-5.1(c), a lawyer shall be responsible for

another lawyer’s violation of the rules if: (1) the lawyer orders the
                                 - 20 -
specific conduct or, with knowledge thereof, ratifies the conduct; or

(2) the lawyer is a partner and knows of the conduct at a time when

its consequences can be avoided or mitigated but fails to take

reasonable remedial action. Strems was not present at the

mediation in the McEkron case, and there is no record evidence

that he had knowledge of Romero’s failure to consult with McEkron

about the counteroffer, or that he ordered or ratified Romero’s

failure to consult. Thus, we disapprove the referee’s

recommendation and find Strems not guilty of violating Bar Rule 4-

1.4(a).

                         Case No. SC20-842

     The Bar first challenges the referee’s recommendation that

Strems be found not guilty of violating Bar Rule 4-1.2 (Objectives

and Scope of Representation), which states that a lawyer must

abide by a client’s decisions concerning the objectives of

representation and, as required by rule 4-1.4, must reasonably

consult with the client as to how they are to be pursued. We agree

that the referee erred in recommending that Strems be found not

guilty. Nowak clearly sought a higher recovery due to additional

expenses that resulted from the delay in settling the case. Strems
                                - 21 -
reviewed the file prior to commencing settlement negotiations and

was presumably aware that the client wanted more money, but he

failed to follow up with Nowak to see if her prelitigation bottom line

had changed. When the insurer offered a higher settlement, Strems

attempted to give Nowak her prelitigation bottom line, which did not

include the additional expenses she had since incurred, and put the

difference towards his attorney’s fees. These facts do not support a

finding that Strems abided by Nowak’s objectives of representation.

We therefore disapprove the referee’s recommendation and find

Strems guilty of violating Bar Rule 4-1.2.

     Next, the Bar challenges the referee’s recommendation that

Strems be found not guilty of violating Bar Rules 4-1.5(a) (Fees and

Costs for Legal Services – Illegal, Prohibited, or Clearly Excessive

Fees and Costs)2 and 4-1.7 (Conflict of Interest; Current Clients).

Bar Rule 4-1.5(a) prohibits an attorney from entering an agreement



      2. The Bar also asks this Court to expressly disapprove and
prohibit contingency fee agreements, like that used by SLF, “that
allow the lawyer to pick the fee structure that benefits him at the
expense of his client.” Initial Brief at 36. We reject that
characterization of SLF’s fee agreement, and our analysis instead
focuses on Strems’ application of the agreement to the facts of this
case.

                                 - 22 -
for, charging, or collecting an illegal, prohibited, or clearly excessive

fee or cost. Bar Rule 4-1.7 prohibits a lawyer from representing a

client if the representation creates a conflict of interest, especially if

there is a substantial risk that the representation will be materially

limited by the lawyer’s own personal interests. See R. Regulating

Fla. Bar 4-1.7(a)(2) cmt. (“The lawyer’s own interests should not be

permitted to have adverse effect on representation of a client.”) We

agree with the Bar that the referee erred in recommending that

Strems be found not guilty of violating both rules while representing

Nowak.

     The referee relied on Strems’ expert witness, who concluded

that SLF’s attorney’s fees were not unreasonable or clearly excessive

under the rule, and the fact that Nowak signed SLF’s fee agreement,

which communicated the basis or rate of the fees and costs, in

finding that Strems’ fee was not excessive under the fee agreement.

And the referee found that there was no conflict of interest between

Nowak and Strems. But these findings are contrary to the record

evidence.

     First, at the final hearing, Feldman, the attorney representing

the insurer, disputed Strems’ claim of a bifurcated settlement,
                                  - 23 -
stating that all his settlements with SLF were resolved on a global

basis and he would “never” negotiate indemnity and then negotiate

attorney’s fees unless there was a fee hearing. A July 30, 2018,

email from Feldman to SLF stated that his client granted him

additional settlement authority up to $30,000 and that he hoped to

reach “a global resolution” in the case. After receiving this offer,

Camejo told Nowak that he would try to obtain a higher settlement

so that attorney’s fees would be exclusive and Nowak would receive

more, but there was no indication that Strems would only be

negotiating attorney’s fees.

     After negotiating with Strems, Feldman emailed him to confirm

that they “reached a global settlement agreement” and requested

that SLF provide him with the settlement check breakdown.

Feldman would not have referred to a “global settlement” and asked

Strems for the settlement breakdown if they had discussed the

bifurcated settlement referenced in Strems’ internal memorandum.

Considering all the circumstances, the referee’s determination that

this was a bifurcated settlement is contradictory to the record

evidence.



                                 - 24 -
     Thus, under the terms of the contingency fee agreement, SLF

was entitled to either a 30% contingency fee or a court-awarded

amount. We reject Strems’ argument that any amount supposedly

negotiated with Feldman is equivalent to court-ordered attorney’s

fees. See Fla. Bar v. Kavanaugh, 915 So. 2d 89 (Fla. 2005). We

also reject the notion that the relevant inquiry is whether a $22,500

fee would have been reasonable in light of the fee-shifting statute

and the work performed on the case. Like the respondent in

Kavanaugh, Strems attempted to collect attorney’s fees exceeding

an amount that is allowed under his contingency fee agreement.

We therefore disapprove the referee’s recommendation and find

Strems guilty of violating Bar Rule 4-1.5.

     Moreover, since Strems reviewed the file prior to commencing

negotiations with Feldman, he was clearly on notice of Nowak’s

desire for a higher settlement. However, Strems sought to limit

Nowak’s recovery to her prelitigation bottom line, while attempting

to triple his attorney’s fees. Thus, the record demonstrates that

there was a clear conflict of interest, with Strems unilaterally

seeking to take a higher percentage of the global settlement, entirely



                                - 25 -
at his client’s expense. Accordingly, we disapprove the referee’s

recommendation and find Strems guilty of violating Bar Rule 4-1.7.

B.   Discipline

     Lastly, we address the referee’s recommendations of a

suspension and a public reprimand as the appropriate sanctions in

these two cases. Prior to making a recommendation as to

discipline, referees must consider the Standards for Imposing

Lawyer Sanctions, which are subject to aggravating and mitigating

circumstances, and this Court’s existing case law. See, e.g., Fla.

Bar v. Abrams, 919 So. 2d 425 (Fla. 2006); Fla. Bar v. Temmer, 753

So. 2d 555, 558 (Fla. 1999). In reviewing a referee’s recommended

discipline, this Court’s scope of review is broader than that afforded

to the referee’s findings of fact because, ultimately, it is the Court’s

responsibility to order the appropriate sanction. See Fla. Bar v.

Kinsella, 260 So. 3d 1046, 1048 (Fla. 2018); Fla. Bar v. Anderson,

538 So. 2d 852, 854 (Fla. 1989); see also art. V, § 15, Fla. Const.

     Additionally, the Court, in its discretion, can impose a

combined sanction for all cases and “determine the appropriate

discipline from the totality of the conduct as though all of the

charges had been presented to [the Court] in one proceeding.” Fla.
                                 - 26 -
Bar v. Greenspahn, 396 So. 2d 182, 183 (Fla. 1981) (considering

cumulatively the alleged misconduct in two complaints). Given the

severity of Strems’ misconduct, we conclude that the referee’s

recommended disciplines are not supported, and disbarment is the

appropriate sanction for these consolidated cases.

     Most of the Standards relied on by the referee fail to account

for the more troubling aspects of Strems’ misconduct, particularly

his submission of false affidavits, his inability to adequately manage

SLF and prevent its ongoing failure to comply with court orders and

procedural requirements, and the conflict of interest he created

with Nowak. We conclude that the most relevant Standards are

Standards 4.3(a)(1) (“Disbarment is appropriate when a lawyer

causes serious or potentially serious injury to the client and,

without the informed consent of the affected client[] . . . engages in

representation of a client knowing that the lawyer’s interests are

adverse to the client’s with the intent to benefit the lawyer or

another . . . .”); 6.1(a)(1) (“Disbarment is appropriate when a lawyer

. . . with the intent to deceive the court, knowingly makes a false

statement or submits a false document . . . .”); 6.2(a) (“Disbarment

is appropriate when a lawyer causes serious or potentially serious
                                 - 27 -
interference with a legal proceeding or knowingly violates a court

order or rule with the intent to obtain a benefit for the lawyer or

another and causes serious injury or potentially serious injury to a

party.”); and 7.1(b) (“Suspension is appropriate when a lawyer

knowingly engages in conduct that is a violation of a duty owed as a

professional and causes injury or potential injury to a client, the

public, or the legal system.”). When the Standards are considered

collectively, they provide for disbarment.

     Strems’ argument in Case No. SC20-806 that only Standard

6.2(c), supporting a public reprimand, is applicable lacks merit,

since he was not merely negligent in managing his firm. Standard

1.2(c)-(d) defines “negligence” as “the failure of a lawyer to heed a

substantial risk that circumstances exist or that a result will

follow,” and “knowledge” as “the conscious awareness of the nature

or attendant circumstances of the conduct but without the

conscious objective or purpose to accomplish a particular result.”

Strems mishandled numerous cases that resulted in weekly court

sanctions, case dismissals, and neglected clients. Rather than

focusing on his then-current clients and the high caseloads his

attorneys were inadequately managing, SLF continued to accept
                                 - 28 -
new cases. Strems knew from the Kozel dismissals and weekly

sanctions that there were issues with his firm, but he consciously

chose not to take appropriate steps.

     Further, in Case No. SC20-842, the referee only considered

the provisions regarding a suspension or public reprimand under

Standard 7.1 (Deceptive Conduct or Statements and Unreasonable

or Improper Fees) based on her recommendation that Strems only

be found guilty of violating Bar Rule 4-1.4. However, Standards

7.1(b) and 4.3(a) are applicable, because Strems knew Nowak

wanted to obtain a higher net settlement when he limited her

recovery to her prelitigation bottom line while tripling his attorney’s

fees, and it is incredulous to believe Strems did not know this

constituted a conflict of interest of his own making.

     We now turn to consider the referee’s findings as to the

mitigating and aggravating factors. “Like other factual findings, a

referee’s findings in mitigation and aggravation carry a presumption

of correctness and will be upheld unless clearly erroneous or

without support in the record. A referee’s failure to find that an

aggravating factor or mitigating factor applies is due the same



                                 - 29 -
deference.” Fla. Bar v. Germain, 957 So. 2d 613, 621 (Fla. 2007)

(citation omitted).

     In Case No. SC20-806, we disapprove the referee’s finding in

mitigation of a dishonest or selfish motive under Standard 3.3, and

we instead find a dishonest or selfish motive as an aggravating

factor under Standard 3.2. Although the referee based her finding

on Strems’ representation that his goal was to provide good legal

counsel for clients, this finding is unsupported by the record. If

Strems’ goal was to provide good legal counsel, he would not have

let the problems that plagued SLF continue for four years. Rather

than hiring an adequate number of attorneys to handle the

voluminous caseload, he continued to take on between twenty and

fifty new cases each week and questioned slowdowns in the

acceptance of new cases. Strems’ focus on bringing in new cases

rather than implementing sufficient measures to handle SLF’s

volume of cases demonstrates his selfish motive.

     As to Case No. SC20-842, we disapprove the referee’s finding

in mitigation of timely good faith effort to make restitution, because

nearly sixteen months passed before Strems agreed to accept 30%

in attorney’s fees under the fee agreement. We also disapprove the
                                - 30 -
referee’s finding of absence of a dishonest or selfish motive.

Although the referee found that there was no evidence that Strems

would benefit personally in Nowak’s matter, as the sole owner of

SLF, Strems benefited personally from all fees generated by the

firm. Further, his settlement negotiation of attorney’s fees

amounting to 50% of the settlement offer without providing a higher

amount for Nowak was clearly selfish. We also disapprove the

referee’s failure to find in aggravation that Strems committed

multiple offenses. Strems committed several distinct types of

misconduct—failing to communicate the settlement offer to Nowak,

attempting to collect an excessive fee, failing to abide by the client’s

objectives, and engaging in a conflict of interest. See Fla. Bar v.

Patterson, 330 So. 3d 519 (Fla. 2021) (finding multiple offenses as

an aggravating factor where attorney’s misconduct was not limited

to multiple rule violations based on a single act but several distinct

types of misconduct).

     In both cases, we approve the remainder of the referee’s

findings as to mitigation and aggravation that are not challenged by

either party.



                                 - 31 -
     We now consider the relevant case law. In Florida Bar v.

Shoureas, 892 So. 2d 1002 (Fla. 2004), we suspended a lawyer for

three years for agreeing to represent clients, accepting fees, and

then taking little or no significant action and not responding to

client inquiries. Significantly, “[a]lthough the referee did not

specifically find that Shoureas ‘knowingly’ failed to perform the

agreed-upon services, the fact that she failed to respond to repeated

inquiries indicates that she was aware of, or reasonably should

have been aware of, her inaction.” Id. at 1008. Additionally, in

Florida Bar v. Adorno, 60 So. 3d 1016 (Fla. 2011), we suspended a

lawyer for three years for violating Bar Rules 4-1.5, 4-1.7, and 4-8.4

based upon Adorno’s negotiating to the detriment of other class

members when he settled for named plaintiffs in an amount

“grossly disproportionate to the value of their individual claims” and

received a $2 million fee for his firm. Id. at 1024.

     Further, Florida Bar v. Kane, 202 So. 3d 11 (Fla. 2016), is

somewhat factually similar to Case No. SC20-842. In Kane, the

Court disbarred three attorneys who secretly negotiated a

settlement that created conflicts of interest between lawyers and

clients, abandoned clients’ claims in favor of greater attorney’s fees
                                 - 32 -
for themselves, and withheld from clients information about the

settlement to further their own interests. The Court approved the

referee’s finding of the following aggravating factors: (1) pattern of

misconduct over several years, (2) multiple offenses, (3) false

statements during the disciplinary proceedings, (4) refusal to

acknowledge the wrongful nature of conduct, (5) substantial

experience in the practice of law, and (6) indifference to making

restitution. 202 So. 3d at 26.

     As in Kane, there are multiple aggravating factors present in

Case No. SC20-842, including a dishonest or selfish motive.

However, Strems’ failure to disclose the settlement to Nowak was

not based on secret negotiations, nor did he abandon his client’s

claims; rather, he created a conflict with his client by negotiating a

larger settlement but limiting Nowak’s recovery to her bottom line

and interpreting his fee agreement as permitting him to take nearly

half the offer for his attorney’s fees.

     We have also considered that in excessive fee cases, the Court

has previously imposed ninety-one-day suspensions. See, e.g., Fla.

Bar v. Carlon, 820 So. 2d 891, 899 (Fla. 2002); Fla. Bar v.

Richardson, 574 So. 2d 60, 63 (Fla. 1990). And in conflict-of-
                                  - 33 -
interest cases, the Court has imposed an eighteen-month

suspension and a one-year suspension. Fla. Bar v. Herman, 8 So.

3d 1100, 1108 (Fla. 2009); Fla. Bar v. Patterson, 257 So. 3d 56 (Fla.

2018). Thus, Strems’ misconduct in Case No. SC20-842 alone

warrants a rehabilitative suspension of at least one year.

     Also, Florida Bar v. Springer, 873 So. 2d 317 (Fla. 2004), is

instructive as to both cases. In Springer, an attorney was disbarred

for numerous instances of gross misconduct, spanning over five

years, including: (1) failing to provide competent representation; (2)

failing to act with reasonable diligence; (3) failing to keep his clients

reasonably informed; (4) providing falsified copies of documents to

clients; (5) failing to file pleadings that led to a default judgment

entered against his client; and (6) failing to comply with court

orders regarding discovery.

     Strems’ cumulative misconduct in both cases, which ranged

from 2016 to the time of his emergency suspension in 2020, is

similarly worthy of disbarment. For example, Strems failed to

communicate with Nowak regarding the settlement offer in her case

prior to accepting the insurer’s offer and then attempted to keep the

amount offered that was above Nowak’s bottom line as SLF’s
                                 - 34 -
attorney’s fees. Additionally, multiple clients’ cases were dismissed

with prejudice pursuant to Kozel after SLF failed to comply with

court filing deadlines and procedural requirements. Also, Strems

submitted false affidavits, and SLF should have known that the

clients’ claims in Mora and Mojica were fraudulent. More

significantly, Strems failed to fully address the underlying issues

facing SLF that resulted from continuing to take on new cases

weekly rather than focus on the firm’s already substantial caseload.

     When all the violations are considered together, the totality of

Strems’ misconduct warrants disbarment, which would achieve the

three purposes of attorney discipline. See Fla. Bar v. Dupee, 160

So. 3d 838, 853 (Fla. 2015) (“The purposes of attorney discipline

are: (1) to protect the public from unethical conduct without undue

harshness towards the attorney; (2) to punish misconduct while

encouraging reformation and rehabilitation; and (3) to deter other

lawyers from engaging in similar misconduct.”) First, the public

needs to be protected from Strems’ unethical conduct, evidenced by

what appears to be SLF’s practice of interpreting an ambiguously

drafted fee agreement in its favor, as well as its then-ongoing failure

to comply with court orders and procedures. Second, Strems must
                                - 35 -
be disciplined for his misconduct, which continued into the

disciplinary proceedings. Third, other lawyers must be deterred

from engaging in similar misconduct. Disbarring Strems will place

other lawyers on notice that this Court will not tolerate similar

misconduct.

     Regarding the Bar’s request that Strems be permanently

disbarred, Strems’ misconduct in the instant cases does not

warrant such a sanction. Although he has certainly engaged in

ethically questionable behavior, he has not demonstrated that he is

not amenable to rehabilitation. Permanent disbarment is

warranted only where an attorney’s conduct indicates he or she

engages in a persistent course of unrepentant and egregious

misconduct and is beyond redemption. See, e.g., Fla. Bar v. Norkin,

183 So. 3d 1018 (Fla. 2015); Fla. Bar v. Behm, 41 So. 3d 136 (Fla.

2010).

                         III.   CONCLUSION

     Accordingly, Scot Strems is hereby disbarred from the practice

of law in the State of Florida. Because Strems is currently

suspended, this disbarment is effective immediately. Strems shall

fully comply with Rule Regulating The Florida Bar 3-5.1(h). Strems
                                 - 36 -
shall also fully comply with Rule Regulating The Florida Bar 3-6.1,

if applicable.

     Judgment is entered for The Florida Bar, 651 East Jefferson

Street, Tallahassee, Florida 32399-2300, for recovery of costs from

Scot Strems in the amount of $45,563.34, for which sum let

execution issue.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, COURIEL, and
GROSSHANS, JJ., concur.
FRANCIS, J., did not participate.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THIS DISBARMENT.

Original Proceeding – The Florida Bar

Joshua E. Doyle, Executive Director, The Florida Bar, Tallahassee,
Florida, Patricia Ann Toro Savitz, Staff Counsel, The Florida Bar,
Tallahassee, Florida, and John D. Womack, Bar Counsel, The
Florida Bar, Miami, Florida; and Chris W. Altenbernd of Banker
Lopez Gassler, P.A., Tampa, Florida,

     for Complainant

Benedict P. Kuehne and Michael T. Davis of Kuehne Davis Law,
P.A., Miami, Florida; Kendall Coffey of Burlington, P.L., Miami,
Florida; Mark Kamilar of Law Office of Mark A. Kamilar, Coconut
Grove, Florida; Scott K. Tozian and Gwendolyn H. Daniel of Smith,
Tozian, Daniel & Davis, P.A., Tampa, Florida; and Nelson David
Diaz of LNL Law Group, PLLC, Miami, Florida,

     for Respondent
                               - 37 -